DETAILED ACTION

This action is made FINAL in response to the amendments filed on 5/11/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 15, 21, 22, 28, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GREER (US 2008/0152217).
As to claim 14, GREER teaches an apparatus comprising: 
at least one processor (paragraph [0314]...a single processor or by a large number of processors); and 
a memory (paragraph [0313]...stored onto a volatile or non-volatile storage medium)  to store instructions that, when executed by the at least one processor, cause the at least one processor to: 
access data representing a deep convolutional (paragraph [0150]... convolution kernel) neural network (CNN) model (paragraph [0009]...neural model), wherein the CNN model comprises a plurality of kernels associated with a plurality of kernel elements (paragraph [0203]...reproducing kernel only for case of one-dimensional wavelets .phi..sub.x,s. For the multidimensional case, we note that the definition (20) is expressed as an inner product on R which can be easily extended to the inner product on any spectral manifold J. In general, reproducing kernels require only the mathematical structure of a Hilbert space); 
train the CNN model to sparsify the CNN model (paragraph [0049]... [0049] The network weights, learned during the training process, act as long-term memory capable of recalling associations, but cannot serve as the working memory required for computations), wherein the training produces a plurality of intermediate models corresponding to different versions of a sparsified model for the CNN model (paragraph [0185]...the nodes of the neural network model are partitioned into the input layer, the hidden layer and the output layer. In the neural manifold model, the input layer is analogous to the input manifold H and the output layer is analogous to the output manifold Q. Both H and Q represent the continuous distribution of neurotransmitters in physical space. The "hidden" layer is the space N.sub.H,Q, which equals the Cartesian product of two function spaces, the space of all possible measures on H and the space all possible output functions on Q. The individual neurons g.sub.i are points in this infinite-dimensional product space), and each intermediate model has an associated set of kernel elements corresponding to zero values (paragraph [0199]... [0199] From the definition of the reproducing kernel (20), we see that at a fixed position (x.sub.0,s.sub.0) in the spectral manifold, the kernel K(x.sub.0,s.sub.0,.xi.,.eta.) is zero or near zero for values of (.xi.,.eta.) where the spectral functions .phi..sub.x.sub.0.sub.,s.sub.0 and .phi..sub..xi.,.eta. do not overlap); and 
control the training to cause the training to bypass mathematical operations involving the kernel elements corresponding to zero values (paragraph [0276]... [0276] As is the case with a neural network, in a general association NM there is no direct path from the input to the output. We refer to a pathway that bypasses one of the four general association NMs as a shunt. Without shunts, it is not possible to copy one of the inputs [r.sub.i] or [s.sub.i] directly to the outputs p or q. In FIG. 11, we have shown a single shunt for the input NMs of the interior .LAMBDA.-MAP with a heavy dashed line. Shunts on the other three NMs are also possible but have been omitted from the diagram).

As to claim 15, GREER teaches the apparatus, wherein the instructions, when executed by the at least one processor, cause the at least one processor to: 
store nonzero values for the kernel elements of the plurality of kernel elements in the memory which do not correspond to zero values (paragraph [0066]...second, wavelet networks are defined in terms of a set of functions that form a wavelet basis; while the methods described herein are defined in terms of the continuous wavelet transform (CWT) or a wavelet frame that contains redundant information. This permits the creation of associations with fewer non-zero coefficients, and allows the use of the reproducing kernel to reduce noise and create stability in the recursive connections); and 
store data in the memory representing a mask (paragraph [0085]...the masking and multiplexing operations and the orthogonal projections) identifying the kernel elements corresponding to zero values.

	Claim 21 has similar limitations as claim 14. Therefore, the claim is rejected for the same reasons as above. 

	Claim 22 has similar limitations as claim 15. Therefore, the claim is rejected for the same reasons as above. 

	Claim 28 has similar limitations as claim 14. Therefore, the claim is rejected for the same reasons as above. 

	Claim 29 has similar limitations as claim 15. Therefore, the claim is rejected for the same reasons as above. 
Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive. 
The applicant argues:
As explained throughout Applicant’s specification and in the previous response, the system implements a training process that is “iterative” “to sparsify the model in that the sparsity of the model eventually converges over a number of iterations.” Applicant’s specification, paragraph 15. The “sparsified model” is also “fine-tuned” by “maintaining the model at a given sparsity and performing multiple training iterations to improve the accuracy of the sparsified model.” Id. “The training produces a plurality of intermediate models, correspond to different versions of a sparsified model for the CNN model,” where each “intermediate model has an associated set of kernel elements corresponding to zero values.” Id., paragraph 42. 

The limitations “iterative” and “fine-tuned” are being argued by the applicant, however said limitations are not even claimed. The examiner can only reject the limitations that are claimed. This rejection can be overcome by adding the “fine-tuned” limitation to the claims. 

The applicant argues:
Applicant respectfully asserts that Greer fails to teach, at least, “train the CNN model to sparsify the CNN model, wherein the training produces a plurality of intermediate models corresponding to different versions of a sparsified model for the CNN model,” as recited in claim 14. Rather, the training process in Greer generate “network weights” that are stored in a memory that will “act as long-term memory capable of recalling associations, but cannot serve as the working memory required for computations.”

The applicant admits that Greer describes a training process that produces a neural network. The plurality of intermediate models are considered the two function spaces in Greer (paragraph [0185] teaches The "hidden" layer is the space N.sub.H,Q, which equals the Cartesian product of two function spaces, the space of all possible measures on H and the space all possible output functions on Q.). The applicant doesn’t clearly explain what makes an intermediate model. The examiner uses the broadest reasonable interpretation. This rejection can be overcome by explaining what is meant my “intermediate models.”

Therefore, Greer shows all the limitations as claimed.

Allowable Subject Matter
Claims 16 – 20, 23 – 27, and 30 – 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/           Primary Examiner, Art Unit 2128